DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions 
(This restriction requires the election of an invention group and SPECIES)

1. 	Restriction to one of the following inventions is required under 35 U.S.C. 121: 
I. 	Claims 1 - 10, drawn to a semiconductor package classified in H01L23/5226. 
	
II. 	Claims 11 - 20, drawn to a method for producing a semiconductor device classified in class H01L21/76877.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as product made and process of making product. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case the product as claimed can be made by another and materially different 
providing a first contact pad having an area, a set of via sites forming a two-dimensional array of a first pitch on the area and conductive vias selectively populating the via sites to form at least one via-free zone in the array.  
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: 
the inventions  have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate statues in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the invention to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon electing Invention I, the election is further restricted as follows:
No claim(s) appears to be generic to the following disclosed patentably distinct species:
Species 1:  Figs. 1A - 1B and as described in the specification.
Species 2:  Figs. 4A – 7B and as described in the specification.
Species 3:  Figs. 8A – 8C and as described in the specification.
Species 4:  Figs. 9A - 9B and as described in the specification.
Species 5:  Figs. 10A - 10B and as described in the specification.
Species 6:  Figs. 11A - 11B and as described in the specification.

Upon electing Invention II, the election is further restricted as follows:
No claim(s) appears to be generic to the following disclosed patentably distinct species:

Species 7:  Fig. 2 and as described in the specification.
Species 8:  Fig. 3 and as described in the specification.

Invention I
Species 1 discloses a semiconductor package (20) comprising a contact pad (23) arranged on a lower surface (26) of the insulating layer (22), a surface (28) of the contact pad (23) is in direct contact with the lower surface (26) of the insulating layer (22).  Species 2 differs from species 1 in that the semiconductor device (61) includes a source pad (65) and a gate pad (66) on a first major surface (68) which faces towards the first major surface (64) and the outer contact pads (63) of the semiconductor package (60); the outer contact pads (63) include two source contact pads (76, 77) which are arranged on the first lateral conductive layer (75).  Species 3 differs from Species 1 and Species 2 in that the upper surface (113) of the semiconductor device (111) includes a drain contact pad (114) which includes a plurality of via sites (115); the semiconductor device (111) includes a source and a gate contact pad on its opposing lower surface of the insulating layer (112).  Species 4 differs from Species 1, Species 2 and Species 3 in that a the semiconductor package (130) includes a single outer drain contact pad which is positioned in a plane behind the plane of the drawing and which is positioned adjacent one side face (118).    Species 5 differs from Species 1, Species 2, Species 6 differs from Species 1, Species 2, Species 3, Species 4 and Species 5 in that the semiconductor package (150) may include a single outer drain contact pad which has a general U-shape and is positioned adjacent three sides of the semiconductor device 111.    

Invention II

Species 7 discloses a method for forming a semiconductor package including a semiconductor die embedded in an insulating layer, a first contact pad having an area, a first set of via sites forming a two-dimensional array having a first pitch on the area of the first contact pad and vias populating the via sites; all of the via sites of the two-dimensional array may be populated by a conductive via and the array may be uniformly distributed through the area; a predetermined current is passed from the semiconductor die to the first contact area; the current density in each of the populated via sites or, more specifically in each of the conductive vias populating the via sites, is determined for the predetermined current flowing from the semiconductor die to the first contact area; one or more vias are selectively depopulated form a subset of the via sites and at least one via-free zone is formed in the area of the contact pad and in the two-dimensional array of via sites  Species 8 differs from Species 7 in that a semiconductor die is embedded in an insulating layer, a first contact pad having an area is formed; the area of first contact pad has a set of via sites forming a two-dimensional regular array of 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species  have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species  have acquired a separate statues in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or groupings of patentably indistinct species  to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or groupings of patentably indistinct species, including any claims subsequently added.   An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 
Should applicant traverse on the ground that the species or groupings of patentably indistinct species  from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 1 03(a) of the other invention. 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04.  Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not 

Conclusion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITA B RHODES whose telephone number is (571)272-6269.  The examiner can normally be reached on M - TH 7:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. B. R./
Examiner, Art Unit 2818

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818